Title: General Orders, 17 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge sunday May 17th 1778.
                        Parole Ramapaw—C. Signs Rochester Rome.
                        
                    
                    The Commanding Officers of Regiments & Corps are to make an exact return tomorrow morning ten ôClock at Head-Quarters of the Arms deficient in their respective Regiments and Corps.
                    
                    The Commissary of Military Stores is also to make a return the 21st instant of all the Arms received from and delivered to the Army from the first of November last specifying the particular Corps & the number received from and delivered to each.
                    Commanding Officers of Regiments and Corps are expressly directed to call in by the 1st of June all soldiers belonging to their several Corps, who are now distributed in the different departments of the Staff in quality of Servants and to prevent any others in future being made use of in the same manner.
                